Citation Nr: 0413776	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In a rating decision dated in November 1997, the RO denied 
entitlement to an effective date earlier than April 1995 for 
the grant of service connection for PTSD.  Notice of that 
decision was also provided in November 1997.  The veteran 
subsequently filed his notice of disagreement (NOD) to that 
rating decision in May 1998.  A personal hearing was held in 
August 1998 on both the issue on appeal and the matter of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  A statement of the case (SOC) 
on the issue of entitlement to an earlier effective date was 
issued in September 1998.  The veteran did not file a 
substantive appeal; therefore, the November 1997 rating 
decision was final.  

In the veteran's NOD dated in June 2002, in addition to 
expressing his disagreement with the issue on appeal, he also 
indicated that he felt he was eligible for "retroactive" 
benefits.  In the SOC dated in February 2003 related to the 
veteran's increased rating claim for PTSD, the RO informed 
the veteran that clarification was needed as to his 
allegations of entitlement to "retroactive" benefits and 
that if his intention was to file a claim for entitlement to 
an earlier effective date for the grant of service 
connection, he needed to submit a statement to that effect in 
writing to the RO with explanation as to why he believed he 
was so entitled.  The veteran never responded to the RO.  

In his substantive appeal dated in April 2003, the veteran 
requested a personal hearing before a Member of the Board.  A 
hearing was scheduled and the veteran was notified of the 
date, time, and place.  The veteran failed to report for the 
hearing scheduled for February 2004.  The Board notes that 
the veteran failed to appear for this hearing without 
presenting evidence of good cause.  Thus, the Board has 
proceeded as if the veteran had withdrawn such request.  
38 C.F.R. § 20.702(d) (2003). 
This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that impairment associated with his PTSD 
has increased and that his service-connected disability 
warrants, therefore, an evaluation greater than the current 
30 percent assigned.  Although a VA examination particular to 
PTSD was conducted in May 2002, the report of which is 
associated with the claims folder, the Board notes that the 
record as it stands currently is inadequate for the purpose 
of rendering an informed decision.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  The examination findings are incomplete and 
there are no relevant outpatient records associated with the 
claims folder.  As such, the Board finds that an equitable 
determination cannot be made simply on the existing evidence 
of record.  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

The Board hereby directs that the RO accomplish the 
following:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and any 
other mental disorder since June 1998, 
the date of the last VA examination.  
After securing the necessary releases, 
the RO should obtain these records.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner should be asked to delineate all 
symptomatology attributable to the 
veteran's PTSD.  Finally, the examiner 
should be asked to provide a current 
multi-axial assessment, including the 
assignment of a Global Assessment of 
Functioning (GAF) score, as well as an 
explanation of what the score represents, 
and the percentage of the score 
representing impairment due solely to 
PTSD symptomatology.  The examiner should 
also assess the extent of the 
occupational and social impairment due 
solely to PTSD symptomatology.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



		
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


